



Exhibit 10.01


Fifth Amendment
to the
Xcel Energy Senior Executive Severance and Change-In-Control Policy


THIS FIFTH AMENDMENT is made this 3rd day of May, 2016, by Xcel Energy Inc. (the
“Principal Sponsor”).


WITNESSETH:


WHEREAS, the Principal Sponsor maintains the Xcel Energy Senior Executive
Severance and Change-In-Control Policy (the “Policy”), and


WHEREAS, the Board of Directors of the Principal Sponsor (the “Board”) has
reserved the right to make amendments to the Policy, and


WHEREAS, the Governance, Compensation and Nominating Committee of the Board of
Directors of the Principal Sponsor (the “Committee”) has reserved the right to
appoint or remove Participants under the Policy, and


WHEREAS, the Committee wishes to amend the Policy in certain respects to be
effective May 3, 2016, to add a Participant and to remove Participants who have
retired or otherwise terminated employment with the Company.


NOW, THEREFORE, the Policy is hereby amended as follows:


1.
The following new Schedule I shall replace the current Schedule I as it appears
therein:



Schedule I - Participants
Name
 
Tier
 
Severance Multiple
 
Change-in-Control Multiple
Fowke III, Benjamin G.S.
 
1
 
1
 
3
Frenzel, Robert
 
1
 
1
 
3
Larson, Kent T.
 
1
 
1
 
3
Madden, Teresa S.
 
1
 
1
 
3
McDaniel Jr., Marvin E.
 
1
 
1
 
3
O’Connor, Timothy J.
 
1
 
1
 
3
Wilensky, Scott M.
 
1
 
1
 
3
Tyson II, George E.
 
2
 
1
 
2



2.
Savings Clause. Except as hereinabove set forth, the Xcel Energy Senior
Executive Severance and Change-In-Control Policy shall continue in full force
and effect.



IN WITNESS WHEREOF, Xcel Energy Inc. has caused this instrument to be enacted by
its duly authorized officer as of the date set forth to be effective May 3,
2016.     
 
XCEL ENERGY INC.     
 
 
 
 
By:
/s/ BEN FOWKE
 
 
Ben Fowke
 
 
Chairman, President and Chief Executive Officer
 
 
 








